Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 DETAILED ACTION

  1.This action is response to application filed on 12/15/2021. Claims 1 and 4 are pending.
                 Reasons for allowance

2. With respect to claim 1, which constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claim as a whole. 
3. For claim 1, the prior art of record (in particular, U.S. 20080010367 to Chen et al. (hereinafter "Chen'0367")) discloses a method for determining the geographical location of an active IP device coupled to an IP network. A network path to the user device is obtained to identify a last hop device having a known first geographical location. A last leg distance between the last hop device and the user device is calculated. The last leg bandwidth, propagation time, and propagation speed are also characterized to more accurately determine the last leg distance. By combining the known first geographical location and the distance of the last hop device and user device, a geographical location for the 
detected by the communication path detection unit is a prescribed number, the area identifying unit identifies an area stored in the area database, whereas 
when the number of routers included in the communication path is less than 
the prescribed number, the area identifying unit identifies an area wider than 
the area stored in the area database, and at this time, the area identifying unit increases the extent of the area that is identified as the number of routers included in the communication path decreases as claimed. 
4. For claim 1, the prior art of record (in particular, U.S. 7,983,691 to Wong et al. (hereinafter "Wong'691")) discloses a system for geographically localizing mobile communication devices (Wong, abstract). Wong teaches a database stores information associations between last-hop router’s IP address and the corresponding geographic region that it serves (Wong figure 6; column 12, lines 7-10). However, Wong does not teach an area identifying unit identifying an area from an IP address of a router located at an end of the communication path detected by the communication path detection unit; wherein when the number of routers included in the communication path 
detected by the communication path detection unit is a prescribed number, the area identifying unit identifies an area stored in the area database, whereas 
when the number of routers included in the communication path is less than 

the area stored in the area database, and at this time, the area identifying unit increases the extent of the area that is identified as the number of routers included in the communication path decreases as claimed.
5. For claim 1, the prior art of record (in particular, U.S. 20070211664 to Oyama et al. (hereinafter " Oyama'1664")) teaches the area over which terminals can move expands, the number of wireless APs increases, and the number of access routers which control and manage Aps increase, so that the number of tunnels between access routers to provide handover between access routers also increases. The number of tunnels becomes larger as the number of access routers in the network increases (see Oyama [0015]). However, Oyama does not teach an area identifying unit identifying an area from an IP address of a router located at an end of the communication path detected by the communication path detection unit; wherein when the number of routers included in the communication path 
detected by the communication path detection unit is a prescribed number, the area identifying unit identifies an area stored in the area database, whereas 
when the number of routers included in the communication path is less than 
the prescribed number, the area identifying unit identifies an area wider than 
the area stored in the area database, and at this time, the area identifying unit increases the extent of the area that is identified as the number of routers included in the communication path decreases as claimed.

detected by the communication path detection unit is a prescribed number, the area identifying unit identifies an area stored in the area database, whereas 
when the number of routers included in the communication path is less than 
the prescribed number, the area identifying unit identifies an area wider than 
the area stored in the area database, and at this time, the area identifying unit increases the extent of the area that is identified as the number of routers included in the communication path decreases as claimed. 

                                                   Conclusions
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452